UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6459


JESSE JAMES FLEMING,

                Petitioner - Appellant,

          v.

WARDEN BRICK TRIPP; UNITED STATES OF AMERICA,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:13-hc-02147-D)


Submitted:   September 25, 2014       Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jesse James Fleming, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jesse       James    Fleming,       a    District     of     Columbia       Code

offender, seeks to appeal the district court’s order denying

relief on his 28 U.S.C. § 2241 (2012) petition.                           The order is

not    appealable       unless   a   circuit        justice      or    judge     issues    a

certificate of appealability.             28 U.S.C. § 2253(c)(1)(A) (2012);

Wilson v. U.S. Parole Comm’n, 652 F.3d 348, 351-52 (3d Cir.

2011); Madley v. U.S. Parole Comm’n, 278 F.3d 1306, 1308 (D.C.

Cir.   2002).       A    certificate     of     appealability          will    not   issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2012).                  When the district court

denies relief on the merits, a prisoner must demonstrate that

reasonable      jurists      would      find        that   the        district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies    relief        on   procedural         grounds,      the       prisoner        must

demonstrate     both      that    the   dispositive         procedural         ruling     is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Fleming has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                     We dispense with oral

                                            2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3